Citation Nr: 0214599	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  02-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to recognition as a surviving spouse for purposes 
of Department of Veterans Affairs (VA) death pension 
benefits.  

ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a determination of the VA Regional 
Office (RO) in Louisville, Kentucky which determined that the 
appellant was not entitled to VA death pension benefits.

The appellant did not appear at a videoconference hearing 
before the Board scheduled for March 2002.  No reason was 
provided, and she has not requested another hearing.  The 
Board will proceed with its decision.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in May 1992.  

2.  The appellant's marriage to the veteran was terminated by 
his death in July 1995.  

3.  The appellant remarried in October 1995; that marriage 
was terminated by divorce in March 1997.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA death pension benefits.  
38 U.S.C.A. §§ 101(3), 1541 (West 1991); 38 C.F.R. §§ 3.50, 
3.55 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The relevant facts in this case are not in dispute.  The 
record shows that the veteran had active wartime service from 
September 1943 to April 1946.  His marriage to his first wife 
was terminated by her death in 1989, and he and the appellant 
were married in May 1992.  The veteran's Certificate of Death 
shows that he died in July 1995.  The record indicates that 
at the time of his death he was receiving VA disability 
compensation for service-connected residuals of a 
mastoidectomy and mastoid fistula with tinnitus.  The 
appellant has submitted documents showing that she remarried 
in October 1995 with that marriage ending in divorce in March 
1997.  

Law and regulations

The appellant contends that she is eligible for death pension 
benefits and that she qualifies as a surviving spouse of the 
veteran because although she remarried after the veteran's 
death, that marriage ended in divorce.  She has submitted a 
statement titled "Survivor's Death Pensions," which she 
states is an excerpt from a U.S. government benefits 
handbook.  The title, date of the issue and other identifying 
information of this handbook have not been provided.  It 
states that remarriage following the death of a veteran makes 
the spouse ineligible for pension payments, but should the 
remarriage end in divorce, the surviving spouse is then re-
eligible for pension payments.  

The Board points out, as did the RO in the statement of the 
case, that the statement submitted by the appellant does not 
represent applicable law with respect to the appellant's 
claim.  

The law regarding the eligibility for benefits of a surviving 
spouse of a veteran who remarries after the veteran's death 
and whose remarriage later terminates has changed several 
times in recent years.  In this regard, under the provisions 
of 38 U.S.C. § 103 and 38 C.F.R. § 3.55 as in effect prior to 
January 1, 1971, remarriage of a surviving spouse of a 
deceased veteran was a bar to benefits unless that remarriage 
was void or annulled.  Effective January 1, 1971, the 
provisions of 38 U.S.C. § 103(d) were amended by adding 
subsections (d)(2) and (d)(3) to permit the payment or 
resumption of payment of benefits to a surviving spouse whose 
remarriage was terminated by death or divorce, or who ceased 
living with another person and holding himself or herself out 
openly to the public as that person's spouse.  See Pub. L. 
No. 91-376, § 4, 84 Stat. 789 (Aug. 12, 1970).  The 
provisions of 38 C.F.R. § 3.55 were accordingly revised to 
conform with the change in the law. 

However, and crucial to an understanding of this appeal, the 
Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 101-
508, deleted 38 U.S.C. § 103(d)(2) and (d)(3).  The effect of 
this change was to eliminate VA's authority, effective 
November 1, 1990, to reinstate entitlement to death benefits 
for a surviving spouse who had remarried after the veteran's 
death unless the marriage was void or annulled, or to 
reinstate entitlement to death benefits for a surviving 
spouse who ceased living with another person and holding 
himself or herself out openly to the public as that person's 
spouse.  See Pub. L. No. 101-508, § 8004(a), 104 Stat. 1388-
343 (Nov. 5, 1990).  The provisions of 38 C.F.R. § 3.55 were 
amended to reflect this change.  See 56 Fed. Reg. 25043 (June 
3, 1991).  

The statutory bar was later amended to allow reinstatement of 
VA death benefits for those surviving spouses whose 
disqualifying remarriages were terminated by a divorce 
proceeding that had been initiated prior to November 1, 1990.  
See Veterans Benefit Act of 1992, Pub. L. No. 102-568, § 103, 
106 Stat. 4320, 4322 (Oct. 29, 1992); see also 58 Fed. Reg. 
32443 (June 10, 1993) (amending 38 C.F.R. § 3.55 effective 
October 29, 1992).  

Section 8207 of the Transportation Equity Act for the 21st 
Century, Pub. L. No. 105-178, amended 38 U.S.C. § 1311, 
effective October 1, 1998, to reinstate eligibility for 
dependency and indemnity compensation (DIC) to a surviving 
spouse of a veteran whose remarriage is terminated by death, 
divorce, or annulment unless VA determines that the divorce 
or annulment was secured through fraud or collusion.  
Additionally, Pub. L. 105-178 reinstated eligibility for DIC 
to a surviving spouse of a veteran who ceases living with 
another person and holding himself or herself out openly to 
the public as that person's spouse.  See Pub. L. No. 105-178, 
§ 8207, 112 Stat. 495 (June 9, 1998).  The provisions of 
38 C.F.R. § 3.55 were revised to reflect the changes to 
38 U.S.C. § 1311.  See 64 Fed. Reg. 30244 (June 7, 1999) 
[codified at 38 C.F.R. § 3.55(a)(3), (a)(5) effective October 
1, 1998)].  

It must be emphasized that by its express terms the amendment 
made by Section 8207 applies only to restoration of 
eligibility for DIC.  Section 8207 did not amend any statute 
governing benefits other than DIC, such as those relating to 
death pension benefits, nor did it change the generally 
applicable definition of "surviving spouse" in 38 U.S.C. 
§ 101(3) and 38 C.F.R. § 3.50.  See Pub. L. No. 105-178, 
§ 8207, 112 Sat. 495 (June 9, 1998); see also VAOPGCPREC 13-
98; Dela Cruz v. Principi, 15 Vet. App. 143, 144 (2001).

To summarize, the governing law, as has been in effect 
throughout the course of this appeal, thus provides that VA 
death pension benefits may be paid to the "surviving 
spouse" of a veteran if certain requirements (including 
income limitations) are met.  38 U.S.C.A. § 1541 (West 1991).  
Further, a "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried or 
(in cases not involving remarriage) has not since the death 
of the veteran lived with another person and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  

Analysis

The dispositive facts in this case are clear, i.e., that the 
appellant was married the veteran in 1992, remarried after 
the veteran's death in 1995 and was divorced in 1997.  The 
remarriage was obviously not terminated prior to November 1, 
1990 or terminated by legal proceedings that commenced prior 
to November 1, 1990.  Further, there is no indication, nor 
does the appellant contend, that the remarriage was legally 
void or annulled.  Having remarried in 1995 and divorced in 
1997, the appellant does not, therefore, qualify for 
exceptions to the prohibition against death pension benefits 
for spouses who remarry after the death of a veteran.  
See 38 C.F.R. § 3.55(a)(1), (a)(2) (2001).  

Under the circumstances, the Board must deny the appellant's 
claim for recognition as the veteran's surviving spouse for 
VA death pension purposes due to the absence of legal merit, 
or the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994) [where the law and not the evidence 
is dispositive, the claim should be denied or the appeal ... 
terminated because of absence of legal merit or lack of 
entitlement under the law].  

The Board regrets that the appellant has relied on outdated 
information of uncertain pedigree in the pursuit of her 
claim.  The current law discussed above is, however, clear.  
Given the undisputed facts of this case, there is no legal 
basis upon which the claim may be granted.  The Board further 
observes that persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 
260, 265 (1991) [citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 (1947)].  

Other matters

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)].  The VCAA redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45, 620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  

The Board acknowledges that the RO did not specifically 
address the VCAA in its development of the appellant's claim.  
It is clear that the appellant received notice of the current 
law and regulation in the December 2001 statement of the 
case.  With respect to the provisions of the VCAA concerning 
notice and duty to assist, the Board notes that the appellant 
has indicated no disagreement with the facts as presented by 
the RO concerning her martial status.  There is, in the 
Board's judgment, no further factual development of the claim 
that could be done.  Under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
United States Court of Appeals for Veterans Claims (the 
Court) has held that VCAA can have no application.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [regarding 
entitlement to recognition as surviving spouse for purposes 
of reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute]; see also Smith 
v. Gober,14 Vet. App. 227, 231-32 (2000) [Court held VCAA 
inapplicable to a matter of purely statutory construction]; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided].   


ORDER

Entitlement to recognition as the veteran's surviving spouse 
for purposes of VA death pension benefits is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

